UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53130 U-Swirl, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2092180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 586-8700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.¨ Yesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨ Yes þNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesþNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$10,659,138 as of August 31, 2013 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:17,815,484 shares of common stock as of May 31, 2014 EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company’sAnnualReport on Form 10-K for the fiscal year ended February 28, 2014, filed with the Securities and Exchange Commission on June 13, 2014 (the “Form 10-K”),is solely to amend Items 7, 8, 13 and 15 and to furnish Exhibit 101 to the Form 10-K.Exhibit 101 provides the financial statements and related notes from the Form 10-K formatted in XBRL (Extensible Business Reporting Language). No other changes have been made to the Form 10-K.Except as set forth in the amended disclosures contained in Items 7, 8, 13 and 15, this Amendment No. 1 to the Form 10-K continues to speak as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed in “Risk Factors,”“Business” and elsewhere in this report. History and Overview We were incorporated under the laws of the state of Nevada on November 14, 2005 to own and operate EVOS fast food franchises as “Healthy Fast Food.”We opened two EVOS locations, using the proceeds from private placements and from our initial public offering that was completed in March 2008. After experiencing continued operating losses with our EVOS restaurants, we decided to diversify into another healthy fast food concept and acquired the worldwide rights to U-Swirl Frozen Yogurt (“U-Swirl”) on September 30, 2008.We opened our first company-owned U-Swirl café in the Las Vegas MSA in March 2009, and we have since developed five more company-owned cafés in the Las Vegas MSA.In addition, the original U-Swirl café in Henderson, Nevada, continues to operate as a franchisee. We began marketing franchises in November 2008.As of December 31, 2012, we had 24 franchised cafés and six company-owned cafés in operation in 10 different states. Beginning in 2011, we recognized that (1) the frozen yogurt retail market was experiencing an influx of small chains; (2) if we could grow by acquisition, we could achieve profitability by attaining an economy of scale with respect to our operations; and (3) we could use our common stock, rather than cash, to make these acquisitions.We entered into acquisition discussions with several frozen yogurt retail operators and our discussions culminated with the closing of the RMCF transaction in January 2013 in which we acquired six Aspen Leaf cafés and the franchise rights to Aspen Leaf Yogurt (“ALY”) and Yogurtini self-serve frozen yogurt chains from RMCF in exchange for a 60% controlling ownership interest in our company, promissory notes in the aggregate amount of $900,000, and a warrant that allows RMCF to maintain its pro rata ownership interest if any of our existing stock options and/or warrants are exercised (the “Rocky Mountain Transaction”). In October 2013, we acquired the franchise rights to nine self-serve frozen yogurt cafés, and license agreements to two self-serve frozen yogurt cafés from Josie’s Frozen Yogurt, LLC (“Josie’s”). In January 2014, we acquired the assets of the CherryBerry and Yogli Mogli frozen yogurt systems, thereby tripling the size of our self-serve frozen yogurt café network.We also acquired the business assets of Fuzzy Peach frozen yogurt system in February 2014. As of February 28, 2014, we had 13 company-owned cafés and 272 franchised cafés in 37 different states and three foreign countries.Management is focusing its efforts on nurturing its relationship with the ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach franchisees, studying each franchise system in order to identify the best practices from each, and integrating these best practices into a single system which will be implemented in the future. Management is also continuing its efforts to expand product offerings, including co-branding arrangements.Some of the cafés will have co-branded RMCF products, while others may have co-branding arrangements with different entities. In addition, we have recently launched the offering of U-Swirl-n-Go Store franchises, which are limited-product stores within non-traditional locations, such as convenience stores, airports, hotels and other mass gathering areas.The initial investment for these franchises is substantially less and more flexible royalty fees, instead of fees based on a percentage of revenues, are offered.We currently anticipate that the first U-Swirl-n-Go location will be opened in the summer of 2014. 3 Since we are now a subsidiary of RMCF, we changed our fiscal year-end to that of RMCF, the last day of February, which required the filing of a transition report for the two months ended February 28, 2013. Results of Operations We have presented audited Consolidated Statements of Operations for the year ended February 28, 2014, the two months ended February 28, 2013 (the “2013 Transition Period”) and the year ended December 31, 2012 (the “2012 Fiscal Year”).So that the readers of this report will have a better understanding of the changes in our results of operations for the 2014 fiscal year, we have included an unaudited consolidated statement of operations for the twelve months ended February 28, 2013 (the “2013 Fiscal Year”).See Note 19 of our Notes to the Consolidated Financial Statements. For the year ended February 28, 2014, our cafés generated $4,051,789 in sales, net of discounts, as compared to $433,084, $2,405,839 and $2,280,323 for the 2013 Transition Period, 2013 Fiscal Year and 2012 Fiscal Year, respectively.The increase for the 2014 period was due primarily to an increase in the average number of company-owned cafés, which averaged twelve for 2014, versus seven for the 2013 Fiscal Year. Our 2014 café operating costs were $3,186,089 or 79% of net sales revenues, resulting in café operating profit of $865,700.For the 2013 Transition Period, café operating costs were $414,587 or 96% of net sales revenues, resulting in café operating profit of $18,497.As discussed below, the spring and summer quarters are our busiest times of the year, and the two-month 2013 Transition Period represents our slowest months of the year.As a result, our café operating costs as a percentage of revenues for that period were significantly higher than what we normally experience for an entire year of operations.For the 2013 Fiscal Year, café operating costs were $1,902,184 or 79% of net sales revenues, resulting in café operating profit of $503,655, and for the 2012 Fiscal Year, café operating costs were $1,751,642 or 77% of net sales revenues, resulting in café operating profit of $528,681.Management believes that the higher operating costs in 2014 and 2013 were due to the acquisition of six company-owned cafés in January 2013.Management is working towards better operating efficiencies to achieve a 77% level. For 2014, we generated franchise fee income of $68,111, royalty income of $879,312, rebate income of $387,507 and marketing fees of $141,930.For the 2013 Transition Period, we generated franchise fee income of $0, royalty income of $69,636, rebate income of $45,485 and marketing fees of $15,175.During the fiscal year ended February 28, 2014, we had 272 franchised cafés for all or part of that period, as compared to 58 franchised cafés in operation for all or part of the two months ended February 28, 2013 and 24 franchised cafés in operation for all or part of the year ended December 31, 2012. We incurred $60,493 for franchise development expense in the 2014 period, which represents salaries and travel expenses for five individuals that we retained following the acquisition of CherryBerry and Yogli Mogli to support our growing franchise base. Marketing and advertising expenses were $254,947 for the 2014 period, as compared to $9,399, $72,912, and $75,291 for the 2013 Transition Period, 2013 Fiscal Year, and 2012 Fiscal Year, respectively.Marketing fees paid by our franchisees increase in accordance with system-wide sales.Therefore, we spent more on store marketing expenses for the 2014 fiscal year as we had an average of 90 stores versus 30 stores most of the prior fiscal year. For the year ended February 28, 2014, general and administrative expense was $1,693,597, as compared to $440,513, $1,463,577, and $1,183,733 for the 2013 Transition Period, 2013 Fiscal Year and 2012 Fiscal Year, respectively.The increase in 2014 was due primarily to the increase in the growth of our Company. 4 Depreciation and amortization expense for the 2014 period was $520,979, as compared to $70,146, $327,259, and $308,361 for the 2013 Transition Period, 2013 Fiscal Year and 2012 Fiscal Year, respectively.The increase in 2014 reflects the ownership of an average of twelve company-owned locations for the year, as compared to an average of seven company-owned locations for the prior year. We incurred asset acquisition expenses of $619,435 for the year ended February 28, 2014, which represented legal fees associated with the acquisitions, due diligence fees for accountants and auditors, the expense of auditing the acquired companies, and the legal fees associated with updating our Franchise Disclosure Document to reflect the acquisitions. In addition, we recorded a fair value adjustment of $1,290,790 in connection with the Note Payable to RMCF that funded the acquisition of the CherryBerry, Yogli Mogli and Fuzzy Peach assets.This is a non-cash charge which includes interest payable under the note. As a result of the above, our loss from operations was $2,097,681 in 2014, as compared to $371,265, $787,679, and $514,806 for the 2013 Transition Period, 2013 Fiscal Year and 2012 Fiscal Year, respectively. We borrowed from RMCF to fund the acquisition of the CherryBerry, Yogli Mogli and Fuzzy Peach assets.Accordingly, interest expense for 2014 was $28,803, as compared to $6,579, $7,304, and $828 for the 2013 Transition Period, 2013 Fiscal Year and 2012 Fiscal Year, respectively.This resulted in a net loss for 2014 of $2,126,484, as compared to $377,584, $793,669, and $514,425 for the 2013 Transition Period, 2013 Fiscal Year and 2012 Fiscal Year, respectively. Liquidity and Capital Resources At February 28, 2014, we had a working capital deficit of $391,289 and cash of $701,748.At February 28, 2013, we had a working capital deficit of $61,045 and cash of $358,527. In January 2013, in connection with the Rocky Mountain Transaction, we purchased leasehold improvements, property and equipment for six Aspen Leaf Yogurt cafés from RMCF in exchange for $900,000 in notes payable.Interest accrues on the unpaid principal balances of the notes at the rate of 6% per annum, compounded annually, and the notes require monthly payments of principal and interest over a five-year period beginning January 2014 in the case of the recourse notes and January 2015 in the case of the non-recourse notes.Payment of the notes is secured by a security interest in the six Aspen Leaf Yogurt cafés acquired.In November 2013, the Company closed four of its under-performing company-owned Aspen Leaf Yogurt cafés and wrote off $400,000 in non-recourse notes payable together with accrued interest of $20,991. Consistent with the non-recourse note agreements, we returned the assets underlying the notes to RMCF, the note holder.We subsequently entered into an agreement to purchase certain assets salvaged from these closed locations.We agreed to pay $177,500 to RMCF for the assets salvaged from these locations, which was approximately the predecessor cost of these assets.In February 2014, we paid off the recourse notes. In July 2013, we executed promissory notes with RMCF for the purchase and installation of equipment necessary to convert two company-owned cafés into co-branded RMCF and U-Swirl cafés.Interest accrues on the notes at the rate of 6% per annum, compounded annually and capitalized during the course of construction.The notes require monthly payments of principal and interest over a five-year period beginning in October 2013.Payment of the notes is secured by a security interest in all of the equipment purchased with the proceeds of the notes.At February 28, 2014, the unpaid balance of these notes was $116,867. In January 2014, we acquired the business assets of two operators and franchisors of self-serve frozen yogurt cafés, CherryBerry Enterprises, LLC (“CherryBerry”) and Yogli Mogli, LLC (“Yogli Mogli”), thereby adding 182 cafés.CherryBerry and certain affiliates were acquired for approximately $4.25 million in cash and 4,000,000 shares of our common stock.Yogli Mogli was acquired for $2.15 million in cash and 277,778 shares of our common stock.RMCF provided the funding for these acquisitions through a convertible note, which is secured by all of our assets. 5 Under the loan and security agreement with RMCF, RMCF agreed to loan us up to $7,750,000.Interest accrues at the rate of 9% per annum, with the principal and unpaid accrued interest due January 16, 2016.We are required to pay an undrawn commitment fee equal to 0.10% multiplied by the average daily difference between the loan commitment and the aggregate outstanding loan.Payment of the loan is secured by a security interest in all of our assets.All payments of principal, interest and undrawn commitment fees are payable in cash, shares of Series A Convertible Preferred Stock (the “Preferred Stock”), or a combination thereof, at the option of RMCF.The rights and preferences of the Preferred Stock include cumulative dividends equal to 9% of the stated value of $0.90 per share, a liquidation preference, the right to vote with our common stock on all matters submitted for a vote to holders of the common stock, and the right to convert into shares of our common stock.We may prepay up to $2,100,000 of the outstanding amounts due at our option and without penalty in cash from the proceeds raised from (i) advances on rebates from our yogurt suppliers and (ii) the exercise of outstanding stock options and warrants.We also have the option to redeem all amounts owed under the loan agreement at any time after January 16, 2015 at the rate of 108% of the total amounts owed, by making payment in cash, shares of Preferred Stock, or a combination thereof, at the option of RMCF.At February 28, 2014, we owed $6,679,876 to RMCF under the convertible note. RMCF also entered into a management services agreement with us for $542,500 which will be due on January 16, 2016.The management fee is convertible into Preferred Stock at $0.45 per share.The management services agreement is for services to be provided through January 16, 2016.The amount due is included in Notes Payable Related Party. Subsequent to February 28, 2014, we redeemed our outstanding Class C Warrants, and 1,515,882 Class C Warrants were exercised for gross proceeds of $909,529.We plan to use the proceeds to prepay amounts owed under the RMCF convertible note. For the year ended February 28, 2014, we had a net loss of $2,126,484.Operating activities provided cash of $1,733,751, with the principal adjustments to reconcile the net loss to net cash provided by operating activities being the fair value adjustment on the note payable to RMCF of $1,290,790and depreciation and amortization of $520,979.For the two months ended February 28, 2013, we had a net loss of $377,584.Operating activities provided cash of $94,164, with the principal adjustments to reconcile the net loss to net cash provided by operating activities being issuance of common stock for non-employee services of $95,625 and depreciation and amortization of $70,146.We used cash of $108,111 for operating activities for the year ended December 31, 2012, with the principal adjustments to reconcile the net loss of $514,425 being depreciation and amortization of $308,361 and amortization of stock-based compensation of $116,745. During 2014, investing activities used cash of $7,758,620, primarily due to $6,267,035 for the purchase of franchise rights and intangible assets associated with the CherryBerry, Yogli Mogli and Fuzzy Peach acquisitions and $1,494,295 for property and equipment associated with those acquisitions and with the conversion of two company-owned stores into co-branded stores. During the two months ended February 28, 2013 and year ended December 31, 2012, investing activities used cash of $2,719 and $587, respectively. Financing activities provided cash of $6,368,090 for the year ended February 28, 2014, with $7,793,295 being proceeds from the RMCF loan offset by $1,532,803 in loan repayments.Financing activities provided cash of $79,784 for the two months ended February 28, 2013, which consisted of working capital received in the RMCF Transaction.For the year ended December 31, 2012, financing activities used cash of $4,641, consisting of payment on our capital lease obligation. 6 As a result of the acquisitions of CherryBerry, Yogli Mogli and Fuzzy Peach, our accounts receivable and accounts payable balances were significantly higher at February 28, 2014 than at February 28, 2013.We picked up certain amounts as receivables, but also picked up the corresponding amounts as payables.In addition, the overall growth of the Company, from 56 franchisees at February 28, 2013 to 272 at February 28, 2014, has increased our balances.Accounts receivable increased from $113,681 at February 28, 2013 to $1,418,960 at February 28, 2014, due to $1,253,612 in gift card liability receivables and marketing funds owed to us by CherryBerry and Yogli Mogli.Accounts payable increased from $653,161 at February 28, 2013 to $2,346,572 at February 28, 2014.Included in the payables were most of the asset acquisition expenses. At February 28, 2014, we recorded $1,688,647 of deferred revenue in connection with the development fees from area development agreements signed prior to that date, as compared to $326,500 at February 28, 2013.Pursuant to the terms of the agreements, we will recognize franchise fee revenue upon the opening of each café within the respective territories. Contractual Obligations The following table summarizes our obligations and commitments to make future payments for the periods specified as of February 28, 2014: Operating Leases Notes Payable Total 2015 $ 590,310 $ 22,837 $ 613,147 2016 405,901 7,246,622 7,652,523 2017 217,876 25,741 243,617 2018 163,752 27,329 191,081 2019 146,833 16,714 163,547 Thereafter 17,623 - 17,623 Total minimum payments 1,542,295 7,339,243 8,881,538 Less: current maturities (590,310 ) (22,837 ) (613,147 ) Long-term obligations $ 951,985 $ 7,316,406 $ 8,268,391 Plan of Operations The amounts set forth in the Contractual Obligations table, together with approximately $175,000 per month to cover our fixed overhead expenses, are what we require to maintain our existing operations, which now include the ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach Frozen Yogurt chains.Although we have historically experienced losses from operations, including recently, based on our current projections which assume a continued increase in revenues, we believe that the operation of our 13 company-owned cafés and revenues from franchise royalties and fees will provide sufficient cash to maintain our existing operations indefinitely. For the current fiscal year ending February 2015, we anticipate significantly increased revenues from franchise royalties and fees with the inclusion of the ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach chains.We expect that our non-café operating expenses will increase over 2014 levels, however we anticipate achieving some levels of economy of scale savings in fiscal 2015. We will continue to look for expansion opportunities through acquisitions, as we believe that the self-serve frozen yogurt industry is fragmented with many small, undercapitalized chains whose owners lack the ability to expand or a viable exit strategy.Such acquisitions may be completed using cash, shares of our stock, or a combination of both for the purchase consideration.In those cases, it is possible that our shares may be valued at less than the then current trading price for the stock. 7 While we have experienced profitable operations for the six months ended August 31, 2013, we note that we are subject to seasonal fluctuations in sales, which cause fluctuations in quarterly results of operations.Historically, the strongest sales of frozen yogurt have occurred in spring and summer months and our weakest sales have occurred during the winter months.Accordingly, we incurred a net loss of $197,616 for the quarter ended November 30, 2013 and incurred an operating loss for the quarter ending February 28, 2014.Our new co-branded locations with RMCF represent our efforts to address the seasonal fluctuations in sales, as demand for gourmet chocolate products is stronger during the fall, winter and spring seasons. Critical Accounting Policies and Estimates Accounts Receivable. During the normal course of business, we extend credit to our franchisees for inventory, supplies and fees.An allowance for doubtful accounts is determined through analysis of the aging of accounts receivable, assessments of collectability based on historical trends, and an evaluation of the impact of current and projected economic conditions. The process by which we perform our analysis is conducted on a franchisee by franchisee basis and takes into account, among other relevant factors, sales history, outstanding receivables, customer financial strength, as well as customer specific and geographic market factors relevant to projected performance. We monitor the collectability of our accounts receivable on an ongoing basis by assessing the credit worthiness of our customers and evaluating the impact of reasonably likely changes in economic conditions that may impact credit risks. Estimates with regard to the collectability of accounts receivable are reasonably likely to change in the future. Inventory.Inventories consisting of food, beverages, and supplies are stated at the lower of cost or market.An inventory reserve is established to reduce the cost of obsolete, damaged and excess inventories to the lower of cost or market based on actual differences.This inventory reserve is determined through analysis of items held in inventory, and, if the value of those items at cost is higher than their market value, we record an expense to reduce inventory to our actual market value.The process by which we perform our analysis is conducted on an item by item basis and takes into account, among other relevant factors, market value, sales history and future sales potential.Cost is determined using the first-in, first-out method. Leasehold Improvements, Property and Equipment.Leasehold improvements, property and equipment are recorded at cost. Depreciation and amortization are computed using the straight-line method based upon the estimated useful life of the asset, which range from five to ten years.Leasehold improvements are amortized on the straight-line method over the lives of the respective leases or the service lives of the improvements, whichever is shorter. Deposits.Deposits consist of security deposits for multiple locations and a sales tax deposit held with the state of Nevada. Goodwill and Other Intangible Assets.We record intangible assets acquired in a business combination under the acquisition method of accounting at their estimated fair values at the date of acquisition.Goodwill represents the excess purchase price over the fair value of the net tangible and other identifiable intangible assets acquired.Other intangible assets are amortized over their estimated useful lives. Goodwill is not amortized.Instead goodwill is reviewed for impairment at least annually or on an interim basis between annual tests when events or circumstances indicate that it is more likely than not that the fair value of a reporting unit is less than its carrying value.In assessing goodwill for impairment, we assess qualitative factors to determine whether events or circumstances indicate that it is not more likely than not that fair value of a reporting unit is less than its carry amount.Goodwill impairment exists when the carrying value of goodwill exceeds its implied fair value. 8 Other intangible assets acquired in a business combination are recognized at fair value using generally accepted valuation methods appropriate for the type of intangible asset and reported separately from goodwill.Intangible assets with definite lives are amortized over the estimated useful lives and tested for impairment when events or circumstances occur that indicate that it is more likely than not that an impairment has occurred.Intangible assets with definite lives are tested for impairment by comparing the carrying amount to the sum of the net undiscounted cash flows expected to be generated by the asset whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.If the carrying amount of the asset exceeds its net undiscounted cash flows, then an impairment loss is recognized for the amount by which the carrying amount exceeds its fair value. Intangible assets are generally valued as the present value of estimated future cash flows expected to be generated from the asset using a risk-adjusted discount rate. Estimates and assumptions about future expected revenue and remaining useful lives of the assets are used when determining the fair value of our intangible assets. Deferred Rent.Rent expense for company-owned leases, which provide for escalating rents over the terms of the leases, is recorded on a straight-line basis over the lease terms.The lease terms began when we had the right to control the use of the property, which was before rent payments were actually due under the leases. The difference between the rent expense and the actual amount payable under the terms of the leases is recorded as a leasehold improvement asset and deferred rent liability on the balance sheets and as both an investing activity and a component of operating activities on the statements of cash flows. Revenue Recognition Policy.We recognize revenue once pervasive evidence that an agreement exists; the product has been rendered; the fee is fixed and determinable; and collection of the amount due is reasonably assured. Café Sales.Revenue from company-owned café sales is recognized when food and beverage products are sold.Café sales are reported net of sales discounts. Franchise and Royalty Fees.Revenue earned as a franchisor is derived from cafés in our worldwide territory and includes initial franchise fees and royalties.Initial franchise fee revenue from a the sale of a franchise is recognized when we have substantially performed or satisfied all of our material obligations relating to the sale up through the point at which the franchisee is able to open the franchised café, and we have no intention of refunding the entire initial franchise fee or forgiving an unpaid note for the entire initial franchise fee.Substantial performance has occurred when we have (a) performed substantially all of our initial services required by the franchise agreement, such as providing to the franchisee (1) a copy of the Operations Manual; (2) assistance in site selection and selection of suppliers of equipment, furnishings, and food; (3) lease review and comments about the lease; and (4) the initial training course to one or two franchisee representatives; and (b) completed all of our other material pre-opening obligations.We defer revenue from the initial franchise fee until (a) commencement of operations by the franchisee; or (b) if the franchisee does not open the franchised café, (1) the date on which all of our pre-opening services and obligations are substantially complete, or (2) an earlier date on which the franchisee has abandoned its efforts to proceed with the franchise operations, and in either situation, the franchisee is not entitled to, and is not given, a refund of the initial franchise fee.Royalties ranging from three to five percent of net café sales are recognized in the period in which they are earned. Rebates.Rebates received from purveyors that supply products to our franchisees are included in franchise royalties and fees. Rebates related to company-owned cafés are offset against café operating costs.Product rebates are recognized in the period in which they are earned. Marketing Fees.We also recognize a marketing and promotion fee ranging from one to three percent of net café sales which are included in franchise royalties and fees. Marketing and Advertising Expense.We engage in local and regional marketing efforts by distributing advertisements, coupons and marketing materials as well as sponsoring local and regional events.We recognize marketing and advertising expense as incurred. 9 Share-Based Compensation Expense.We recognize all forms of share-based payments, including stock option grants, warrants, and restricted stock grants, at their fair value on the grant date, which are based on the estimated number of awards that are ultimately expected to vest. Share-based payments, excluding restricted stock, are valued using a Black-Scholes option pricing model.Share-based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The grants are amortized on a straight-line basis over the requisite service periods, which is generally the vesting period. When computing fair value of share-based compensation, we consider the following variables: · The expected option term is computed using the “simplified” method. · The expected volatility is based on the historical volatility of our common stock using the daily quoted closing trading prices. · The risk-free interest rate assumption is based on the U.S. Treasury yield for a period consistent with the expected term of the option in effect at the time of the grant. · We have not paid any dividends on common stock since our inception and do not anticipate paying dividends on our common stock in the foreseeable future. · The forfeiture rate is based on the historical forfeiture rate for its unvested stock options. Fair Value.We have chosen to elect the fair value option of the convertible note with RMCF as management believes that the fair value option better reflects the underlying economics of the transaction.The fair value of the convertible note is considered a significant estimate. Recently Issued Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income”. The ASU requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety from accumulated other comprehensive income to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. The ASU is effective for annual and interim periods beginning after January 1, 2013.We adopted this guidance in 2013 without material impact on our financial position, results of operations or cash flows. In July 2013, the FASB issued ASU No. 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.”ASU 2013-11 amends the guidance related to the presentation of unrecognized tax benefits and allows for the reduction of a deferred tax asset for a net operating loss (“NOL”) carryforward whenever the NOL or tax credit carryforward would be available to reduce the additional taxable income or tax due if the tax position is disallowed.ASU 2013-11 is effective for annual and interim periods for fiscal years beginning after December 15, 2013, and early adoption is permitted.We adopted this guidance without a material impact on our financial position, results of operations or cash flows. In May 2014, FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers,” which supersedes the revenue recognition requirements in “Revenue Recognition (Topic 605),” and requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. ASU 2014-09 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016, and is to be applied retrospectively, with early application not permitted. The Company is currently evaluating the new standard. 10 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Item 8. Financial Statements and Supplementary Data 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of U-Swirl, Inc. and Subsidiaries Henderson, Nevada We have audited the accompanying consolidated balance sheet of U-Swirl, Inc. and Subsidiaries (the “Company”) as of February 28, 2014, and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of U-Swirl, Inc. and Subsidiaries as of February 28, 2013, for the two months then ended, and for the year ended December 31, 2012, were audited by other auditors and whose report, dated May 24, 2013, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting (“Internal Control”).Our audit included consideration of Internal Control as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s Internal Control.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of U-Swirl, Inc. and Subsidiaries as of February 28, 2014, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. EKS&H LLLP June 13, 2014 Denver, Colorado 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of U-Swirl, Inc. We have audited the accompanying consolidated balance sheets of U-Swirl, Inc. as of February 28, 2013 and December 31, 2012, and the consolidated statements of operations, stockholders’ equity, and cash flows for the two months ended February 28, 2013 and the year ended December 31, 2012. U-Swirl, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of U-Swirl, Inc. as of February 28, 2013 and December 31, 2012, and the results of its operations and its cash flows for the two months ended February 28, 2013 and the year ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC May 24, 2013 Las Vegas, Nevada 13 U-SWIRL, INC. CONSOLIDATED BALANCE SHEETS February 28, 2014 February 28, 2013 ASSETS Current assets Cash $ $ Accounts receivable, net Accounts receivable, related party Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Goodwill and other intangible assets, net Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable, related party Current portion of long-term debt, related party - Total current liabilities Deferred rent Deferred revenue Deferred revenue, related party Notes payable, related party Total liabilities Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 15,440,029 and 14,402,088 shares issued and outstanding, respectively Common stock payable Prepaid equity-based compensation ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 14 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended For the Two Months Ended For the Year Ended February 28, 2014 February 28, 2013 December 31, 2012 Revenues Café sales, net of discounts $ $ $ Franchise royalties and fees Total revenues Café operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Franchise development - - Marketing and advertising General and administrative Depreciation and amortization Asset acquisition expenses - - Fair value adjustment - - Total costs and expenses Loss from operations ) ) ) Interest income - Interest expense ) ) ) Loss from continuing operations before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 15 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Prepaid Total Common Stock Common Stock Payable Stock-Based Additional Accumulated Stockholders' Shares Amount Shares Amount Compensation Paid-in Capital Deficit Equity Balance, December 31, 2011 $ - $
